         Case 1:17-cv-03077-KPF Document 135 Filed 07/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN CHRISTOPHER BUTLER,

                           Plaintiff,
                                                     17 Civ. 3077 (KPF)
                    -v.-
                                                           ORDER
RAVI SURIA,

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Plaintiff’s letters dated July 2, 2020, and

July 23, 2020, in support of a motion for an entry of judgment. (Dkt. #132,

#134). The Court has also received Defendant’s letter in opposition, dated

July 16, 2020. (Dkt. #133). It is the Court’s intention to resolve this motion

on the parties’ submissions. For that reason, if either party seeks to provide

additional factual or legal support to supplement their submissions, they may

do so on or before August 3, 2020.

SO ORDERED.

Dated:       July 30, 2020
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
